Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 11-16, 20-22 are in the elected group.
Election/Restrictions
Applicant's election with traverse of Group I, with a species wherein R2 is a phenyl or a pyridyl in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that it is not a burdensome search and  examiner should examine all the groups is not found to be convincing, as applicants have not pointed to any specific error.  This is not found persuasive. 
A search of the compounds and species was novel and therefore the search was expanded to include all the species of group I. Group II and III, method of  making and method of using to treat diseases has been rejoined. 

The requirement is still deemed proper and is therefore made FINAL.
Priority
This application is a 371 of PCT/EP2017/067272 filed 7/10/2017 and claims priority to EP16180315.5 filed 7/20/2016 and EP16203964.8 filed 12/14/2016. 
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
They are omnibus claims and it is unclear if these are compounds or a method. 
The compounds are claimed in terms of functional language. 

Claim 11, is indefinite as it does not specify a compound, but only by functional language and activity. It is a reach through claim. 

Claim 12  refers to EP document 15199270.8 and 15199268.2 . Reference to a foreign document in a claim is not proper. 
Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16, 20-22 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating sleep apnea and inhibition of , does not reasonably provide enablement for treating or preventing all other disorders as  claimed in claims 15,16,20-22 and function language in claims 11-14.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
ere are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

1) The breadth of the claims: The instant claims encompass many compounds which treat several disorders. Claim 11 is drawn to compounds in terms of their function. 
2) The nature of the invention: The invention is a chemical compound used as a pharmaceutical.

3) The state of the prior art: 

The state of the prior art  is that it involves  screening  in vitro and invivo to determine which compounds  exhibit  the desired pharmacological activities. There is no  absolute predictability  and no established  correlation between  in vitro  activity and the treatment   of diseases as the in vitro data  is not a reliable  predictor  of success  even in view  of the  seemingly high level  of skill  in the art.  The existence of these obstacles  establishes that the  contemporary knowledge in the art  would prevent  one of ordinary skill in the art  from accepting  any therapeutic regimen on its face.
Preventive a disease requires some population data to show that the diseases can in fact be  “prevented.”

4) The level of one of ordinary skill: The ordinary artisan is highly skilled.  

5) The level of predictability in the art: 
How to use:-  It is  noted that  the pharmaceutical art  is unpredictable , requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18(CCPA 1970) indicates that the more  unpredictable  an area is, the more specific  enablement  is necessary  in order to satisfy the statue. The  level of unpredictability is in the art   is very high. The compounds which differ by a methyl group  also show  different properties, for e.g.  theophylline  and caffeine. One of them is a bronchodilator and they differ only by a methyl group. See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).
With respect to the functional language in claims 11-14 , it requires an undue experimentation. The claim does not specify a compound also. 

See Amgen v. Sanofi and Regeneron (Fed. Cir. 2021)
“The decision here provides another anti-functional-limitation decision — this time rendering Amgen’s monoclonal antibody claims invalid. Although enablement decisions traditionally McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091 (Fed. Cir. 2020).
Although the court identifies the limitations in the claim as “functional” rather than structural. These particular functional limitations are important because they direct researchers in how to go about identifying compounds covered by the claims. In other words, its not surprising that researchers would say that their invention is compounds that bind to PCSK9 — because that is exactly how they have been screening for the compound. Amgen suggested a randomization-and-screening roadmap as a pathway for figuring out which antibodies would bind with PCSK9. On appeal though the Federal Circuit held that that the amount of experimentation was too much.
The functional limitations here are broad, the disclosed examples and guidance are
narrow, and no reasonable jury could conclude under these facts that anything but
“substantial time and effort” would be required to reach the full scope of claimed
embodiments. We therefore conclude that, after weighing the Wands factors, the court did not err in concluding that undue experimentation would be required to practice the full scope of these
claims.”

6) The amount of direction provided by the inventor: The inventor provides very little direction in the instant specification. This does not in any way indicate that the full scope of the compounds can treat or prevent cognitive diseases or  even “prevent” them.
In table 2 there are some TASK-1 and TASK-2 IC50 values and an assay 

7) The existence of working examples: The instant specification does not have any working examples with respect to the various substitutents as given above and also the data provided is 

    PNG
    media_image1.png
    174
    354
    media_image1.png
    Greyscale

8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  In view of all the above factors that claims are claimed in a functional language and that it cannot enabled without undue experimentation, and the claims are drawn to treating and prevention of a laundry list of disorders. So not only is the functional language , but also the scope of disorders and also the scope of “prevention” of these disorders not only treating them requires additional guidance  and experimentation in view  of the state of the art, cannot be how to use these claims without undue burden.

	Taking the above eight factors into consideration, it is not seen where the instant specification enables the ordinary artisan to make and/or use the instantly claimed invention.  


Genetech Inc Vs Nova Nordisk  42 USPQ 2d 1001.


MPEP 2164.01(a) states, "A conclusion of lack of enablement means that,
   based on the evidence regarding each of the above factors, the specification, at the
   time the application was filed, would not have taught one skilled in the art how to
   make and/or use the full scope  of  the  claimed  invention  without  undue
   experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed.
   Cir. 1993)."  That  conclusion  is  clearly  justified  here.  Thus,  undue
   experimentation will be required to practice Applicants' invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 11-16,18-22 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-11 of copending Application No. 16/622,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims are drawn to compounds and method of treatment of 
    PNG
    media_image2.png
    207
    302
    media_image2.png
    Greyscale
 wherein A is a C or an N. Applicants compounds have a C in that position. The Q ring is also a bicyclic ring , and R2 is a phenyl or a pyridyl, applicants elected species. The use is also the same. Applicants claim is drawn to 
    PNG
    media_image3.png
    193
    243
    media_image3.png
    Greyscale
 Even the process of making , claim 6 is similar.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claims 8 and 9 are drawn to the compositions. 
Claims 1-6, 11-16,18-22 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10414765. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to very similar compound. The ring Q is also a bicyclic though not exactly the same bridged ring, how all the options are the same and the bicyclic ring is also attached via the terminal Nitrogens. Claim 6 and 7 of the copending application also drawn to same compositions. 


Conclusion
Claims 1-6, 11-16, 18-22 are rejected.
Claims 7-10 are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 9, 2021.